                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 9:19-CV-80633-ROSENBERG/REINHART

SECURITIES AND EXCHANGE COMMISION,

       Plaintiff,

v.

NATURAL DIAMONDS INVESTMENT CO.,
EAGLE FINANCIAL DIAMOND GROUP INC.
 a/k/a DIAMANTE ATERLIER,
ARGYLE COIN, LLC,
JOSE ANGEL AMAN,
HAROLD SEIGEL,
JONATHON H. SEIGEL,

       Defendants,

H.S. MANAGEMENT GROUP LLC,
GOLD 7 OF MIAMI, LLC,
WINNERS CHRUCH INTERNATIONAL INC.
OF WEST PALM BEACH, FLORIDA,
FREDERICK D. SHIPMAN,
WHITNEY SHIPMAN,

      Relief Defendants.
____________________________________________/

                ORDER DENYING PLAINTIFF’S MOTION TO STRIKE
            RELIEF DEFENDANT GOLD 7’S FIFTH AFFIRMATIVE DEFENSE

       THIS CAUSE is before the Court on Plaintiff Securities and Exchange Commission’s Motion

to Strike Relief Defendant Gold 7’s Fifth Affirmative Defense. DE 143. The Court has considered

the parties’ briefing and the pleadings, and is otherwise fully advised in the premises. For the reasons

below, the motion is DENIED.

                                      I.      BACKGROUND

       This is an enforcement action against numerous individuals and entities alleged to have played

a role in a Ponzi scheme involving colored diamonds. Defendant Jose Angel Aman is an officer of
three entities: Natural Diamonds Investment Co. (“Natural Diamonds”), Eagle Financial Diamond

Group Inc, a/k/a Diamante Atelier (“Eagle”), and Argyle Coin, LLC (“Argyle Coin”). The Complaint

alleges that Aman solicited investments in Natural Diamonds, promising investors that the funds

would be used to procure raw colored diamonds, which would be processed and sold for returns of

24 percent and a full return of investors’ principal within two years. The offering was allegedly a

Ponzi scheme, in which existing investors’ returns were funded by new investors.

       As funds in the Natural Diamonds offering depleted, Aman and other Defendants commenced

a second offering of investment contracts in Eagle. New investments in this offering funded existing

Natural Diamonds and Eagle investors’ returns. When the Natural Diamonds and Eagle bank

accounts lacked funds to continue the scheme, Aman created Argyle Coin, commencing a

cryptocurrency offering purportedly backed by the same diamonds as the Natural Diamonds and

Eagle investments.

       Relief Defendant Gold 7 of Miami, LLC (“Gold 7”) is a pawn shop in Miami, Florida. Aman

and Gold 7 entered into consignment agreements, under which Gold 7 allegedly received

approximately 40 diamonds belonging to Natural Diamonds and Eagle. Aman used the proceeds of

the consignment to obtain personal loans. The Complaint seeks disgorgement of the diamonds from

Gold 7 on the basis that they represent ill-gotten gains from the alleged Ponzi scheme. Gold 7

answered the complaint and raised as an affirmative defense, among others, the following:

             As its Fifth Affirmative Defense, Gold 7 states that the Plaintiff comes to Court
        with unclean hands. Specifically, Plaintiff knew about the alleged Ponzi scheme in
        2018, yet it took no actions to stop it thereby allowing Gold 7 to purchase diamonds
        from Aman that it now claims were stolen. Plaintiff contacted a witness in 2018 and
        advised said witness that the Plaintiff was aware of the Ponzi scheme and that it was
        going to take action related to same in 2018. This never materialized. Moreover, each
        diamond purchased by Gold 7 pursuant to a Secondhand Dealer’s Property Form Bill
        of Sales was reported to the Department of Law Enforcement. If the Plaintiff notified
        the Department of Law Enforcement of the diamonds they would have been reported
        stolen by the Department and Gold 7 would not have been able to purchase the
        diamonds from Aman. The Plaintiff, by failing to do so, is in effect attempting to
        compensate the alleged victims of the Ponzi Scheme—at the expense of Gold 7—
                                                 2
        since the SEC is attempting to disgorge diamonds and monies that Gold 7 has an
        ownership interest in and legitimate claim to under both state and Federal law, where
        its own actions (or inactions) were a contributing cause to the ability of Aman to sell
        diamonds that it now claims were stolen from the alleged investors. [citations omitted]
        In this regard, the SEC sues Gold 7 with unclean hands and it should not be permitted
        in equity to recover against Gold 7 when Gold 7 would never have purchased the
        diamonds has [sic] the SEC not failed to act in 2018 when it was advising potential
        persons with information that it was about to file claims against Aman and/or his
        companies.

       DE 77 at 30. Plaintiff now moves the Court to strike this affirmative defense pursuant

to Federal Rule of Civil Procedure 12(f).

                                    II.     LEGAL STANDARD

        “The court may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “A defense is insufficient as a matter of

law if, on the face of the pleadings, it is patently frivolous, or if it is clearly invalid as a matter of

law.” Romero v. S. Waste Sys., LLC, 619 F. Supp. 2d 1357, 1358 (S.D. Fla. 2009) (quoting Morrison

v. Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005)). However, striking

a pleading is disfavored and is generally considered “a drastic remedy resorted to only when required

for the purposes of justice.” Augustus v. Bd. of Pub. Instruction, 306 F.2d 862, 868 (5th Cir. 1962).

                                          III.    ANALYSIS

       The doctrine of unclean hands is a longstanding equitable defense:

       The governing principle is that whenever a party who, as actor, seeks to set the judicial
       machinery in motion and obtain some remedy, has violated conscience, or good faith, or other
       equitable principle, in his prior conduct, then the doors of the court will be shut against him
       in limine . . . .

Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 244–45 (1933) (citation and internal

quotation marks omitted). Plaintiff correctly notes that the availability of equitable defenses against

government agencies is circumscribed. United States v. Second Nat’l Bank of N. Miami, 502 F.2d

535, 548 (5th Cir. 1974) (noting that although equitable principles apply to suits by the United States,


                                                    3
they “will not be applied to frustrate the purpose of its laws or to thwart public policy”) (quoting Pan-

Am. Petroleum & Transp. Co. v. United States, 273 U.S. 456, 506 (1927)).

         Some courts have taken this limitation as a categorical proscription. See, e.g., SEC v. Gulf &

W. Industries, Inc., 502 F. Supp. 343, 348 (D.D.C. 1980) (“[T]he doctrine of unclean hands is clearly

without merit because it may not be invoked against a governmental agency which is attempting to

enforce a congressional mandate in the public interest.”). Although the defense remains generally

inapplicable, modern cases permit the defense “where the agency’s misconduct is egregious, and the

misconduct results in prejudice to the defense of the enforcement action that rises to a constitutional

level and is established through a direct nexus between the misconduct and the constitutional injury.”

CFTC v. Mintco LLC, No. 15-cv-61960, 2016 WL 3944101, at *5 (S.D. Fla. May 17, 2016) (quoting

SEC v. Cuban, 798 F. Supp. 2d 783, 795 (N.D. Tex. 2011)); accord SEC v. Downe, No. 92 CIV 4092,

1994 WL 67826, at *2 (S.D.N.Y. Mar. 3, 1994) (citing SEC v. Electrs. Warehouse, Inc., 689 F. Supp.

53, 73 (D. Conn. 1988)).

         The Court declines to strike the defense at this stage in the proceedings.1 Plaintiff recognizes

that the defense is available to the extent that Gold 7 can demonstrate egregious conduct and

constitutional prejudice in the defense of the action. Although this is a demanding standard, the Court

is not prepared to hold that Gold 7 cannot possibly meet it based on the pleadings alone. See SEC v.

Nacchio, 438 F. Supp. 2d 1266, 1287 (D. Colo. 2006) (“The Court is not prepared to say that a defense

of unclean hands . . . cannot be maintained under any circumstance. . . . Whether this case presents

such a circumstance is a matter that cannot be adjudicated on the face of the pleadings, and must

therefore await development of a more complete factual record.”); Downe, 1994 WL 67826, at *2


1
  Although Plaintiff characterizes the Motion as pursuant to Federal Rule of Civil Procedure 12(f)(1), permitting the Court
to strike pleadings “on its own,” the Motion is effectively under Rule 12(f)(2), permitting the Court to strike pleadings
“on motion made by a party either before responding to the pleading or, if a response is not allowed, within 21 days after
being served with the pleading.” Plaintiff filed its Motion to Strike on October 21, 2019, more than four months after
Gold 7 filed its answer and more than a month after the deadline for amended pleadings.
                                                            4
(noting that “the Court is skeptical . . . that the alleged misconduct here is sufficiently egregious to

give rise to an affirmative defense” but denying a motion to strike an unclean-hands defense because

“these issues would be better addressed in a concrete factual setting”).

        Here, Gold 7 alleges that the SEC delayed in bringing the action and failed to coordinate with

other law enforcement agencies, thus allowing Gold 7 to purchase the diamonds that are now at risk

of disgorgement. Although the Court recognizes that, without more, a mere delay and lack of

coordination in bringing an enforcement action may not ultimately qualify as egregious conduct under

these circumstances, that does not warrant striking Gold 7’s pleading, “a drastic remedy resorted to

only when required for the purposes of justice.” Augustus, 306 F.2d at 868.

        Plaintiff argues that it will be prejudiced by Gold 7’s defense because Gold 7 has sought

discovery that “would unduly intrude into the Commission’s investigative process, or would

disproportionately implicate privileged communications or attorney work product.” DE 143 at 8–9.

This concern is well taken, but it does not make the unclean-hands defense “patently frivolous” or

“clearly invalid as a matter of law.” Romero, 619 F. Supp. 2d at 1358. This Order does not address

the propriety of any propounded or contemplated discovery, nor does it preclude the parties from

filing an appropriate discovery motion if warranted.

                                       IV.     CONCLUSION

        For the foregoing reasons, it is ORDERED AND ADJUDGED:

        1. Plaintiff’s Motion to Strike Relief Defendant Gold 7’s Fifth Affirmative Defense [DE 143]
           is DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 7th day of January,

2020.

                                                       _______________________________
Copies furnished to:                                   ROBIN L. ROSENBERG
Counsel of record                                      UNITED STATES DISTRICT JUDGE


                                                   5
